*538ORDER
PER CURIAM.
Jimmy L. Todd appeals the judgment entered upon his convictions by a jury for possession of a controlled substance, Section 195.202 RSMo 2000; six counts of possession of a chemical with intent to produce a controlled substance, Section 195.420 RSMo 2000; and possession of drug paraphernalia with intent to produce, Section 195.233 RSMo 2000. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).